Order filed January 8, 2021.




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-20-00742-CV
                                    ____________

     IN THE INTEREST OF A.M.W. A/K/A A.W., K.R.W. A/K/A K.W.,
                            CHILDREN


                    On Appeal from the 314th District Court
                             Harris County, Texas
                      Trial Court Cause No. 2019-03213J

                                      ORDER

      This is an accelerated appeal from a judgment in a suit in which the
termination of the parent-child relationship is at issue. Appellant is represented by
appointed counsel, Angela Ellis. Appellant’s brief was originally due December 2,
2020. We granted an extension of time to file appellant’s brief until January 7,
2021. When we granted this extension, we noted that no further extensions would
be granted. On January 8, 2021, counsel filed a further request for extension of
time to file appellant’s brief. To date, counsel has submitted no brief.

      Appeals in parental termination cases and child protection cases are to be
brought to final disposition within 180 days of the date the notice of appeal is filed.
See Tex. R. Jud. Admin. 6.2(a) (effective May 1, 2012). This accelerated schedule
requires greater compliance with briefing deadlines. Therefore, we deny the
motion and issue the following order.

      We order appellant’s appointed counsel Angela Ellis to file appellant’s brief
no later than January 12, 2021. If the brief is not filed by that date, counsel may
be required to show cause why she should not be held in contempt of court. In
addition, the court may require appointment of new counsel due to the failure to
timely file appellant’s brief.



Panel Consists of Chief Justice Christopher and Justices Wise and Hassan.